DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/574493 on June 17, 2022, in which Claims 1- 21 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending, of which Claims 1- 21 are allowed.  

Allowable Subject Matter
Claims 1- 21 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

21. (Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method to protect an industrial asset associated with a plurality of monitoring nodes, each monitoring node generating a series of monitoring node values over time that represent current operation of the industrial asset, the method comprising: determining, by an abnormality detection computer, that at least one abnormal monitoring node is currently being attacked or experiencing a fault; continuously executing, by an autonomous, resilient estimator, an adaptive learning process to create or update virtual sensor models for the monitoring nodes; responsive to an indication that the at least one abnormal monitoring node is currently being attacked or experiencing a fault, dynamically reconfiguring the autonomous, resilient 6Application No.: 16/574,493 Amendment and Response to March 17, 2022 Non-Final Office Action estimator to estimate a series of virtual node values for the abnormal monitoring node or nodes based on information from normal monitoring nodes and appropriate virtual sensor models; series of virtual node values; and responsive to an indication that the at least one abnormal monitoring node is no longer currently being attacked or experiencing a fault, replacing the series of virtual node values with the series of monitoring node values from the abnormal monitoring node is no longer currently being attacked or experiencing a fault.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “an autonomous, resilient estimator, coupled to the plurality of monitoring nodes and the abnormality detection computer and having an estimation error standard deviation substantially comparable to each monitoring node”, in Claim 1; “responsive to an indication that the at least one abnormal monitoring node is currently being attacked or experiencing a fault, automatically determining a level of neutralization, wherein the determined level of neutralization is based on a confidence boundary associated with a virtually sensed node”, in Claim 15; “replacing the series of monitoring node values from the abnormal monitoring node or nodes with the series of virtual node values; and responsive to an indication that the at least one abnormal monitoring node is no longer currently being attacked or experiencing a fault, replacing the series of virtual node values with the series of monitoring node values from the monitoring node is no longer currently being attacked or experiencing a fault”, in Claim 21; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-21 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kirby et al. (U.S. Patent Application 2013/0117608), hereinafter “Kirby”.  Kirby is cited on PTO-892 filed 7/10/2022.
	Kirby: ¶ 94 teaches the standard error is the standard deviation of the sampling distribution of a statistic.  The term "standard error" refers to an estimate of that standard deviation, derived from a particular sample used to compute the estimate. The standard error of the mean can refer to an estimate of the standard deviation, computed from the sample of data being analyzed at the time. 

Although conceptually similar to the claimed invention of the instant application, Kirby does not teach the estimation error standard deviation is comparable to a monitoring node.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Yasukawa (2005/0262394) teaches failure probabilities based on a standard deviation.
-Wade (2016/0154710) teaches hypervisor can be replaced with any hardware or software monitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114